UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 95-2867



GINGER L. YOUNG,

                                              Plaintiff - Appellant,

          versus

SHIRLEY S. CHATER, COMMISSIONER OF SOCIAL
SECURITY,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, Chief District
Judge. (CA-94-481-F)


Argued:   December 5, 1996                 Decided:   January 3, 1997


Before WILKINS and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


ARGUED: H. Russell Vick, Greensboro, North Carolina, for Appellant.
Barbara Dickerson Kocher, Assistant United States Attorney,
Raleigh, North Carolina, for Appellee. ON BRIEF: Janice McKenzie
Cole, United States Attorney, Raleigh, North Carolina, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ginger L. Young pursued a claim for supplemental security

income and disability insurance benefits under the Social Security

Act, alleging that she was disabled due to back pain and mental

health problems.     An administrative law judge (ALJ) denied bene-

fits, reasoning that Young was not disabled because her medical
problems did not prevent her from performing her past relevant work

and that her subjective complaints of pain were not credible.

After the Appeals Council denied review, Young filed the present

petition. The district court held that the decision of the ALJ was
legally correct, supported by substantial evidence, and should be

affirmed.     See Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996)
("Under the Social Security Act, [federal courts] must uphold the

factual findings of the Secretary if they are supported by substan-
tial evidence and were reached through application of the correct

legal standard.").

     Young now appeals, asserting that the ALJ erred in determining

that she could return to her past relevant work and in finding that

her subjective complaints of pain were not fully credible. Having

carefully considered the arguments of the parties and the record,

we conclude that the district court was correct and affirm on its

reasoning.    Young v. Shalala, No. 94-481 (E.D.N.C. Aug. 16, 1995).




                                                           AFFIRMED



                                  2